Citation Nr: 1137256	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2010, the Veteran testified during a hearing before the undersigned at the RO.  

In May 2010 and January 2011, the Board remanded this case for further development. 

The issue of whether new and material evidence to reopen a claim of entitlement to service connection for a chronic kidney disability, claimed as secondary to pain medication, has been received has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of a compression fracture of L2 with nerve root involvement of both lower extremities (rated as 20 percent disabling) and residuals of left heel injury (rated as 10 percent disabling), for a combined evaluation of 30 percent.

2.  The Veteran's service-connected disabilities, alone, do not preclude him from securing or following substantially gainful occupation.  



CONCLUSION OF LAW

The criteria for TDIU, to include submission for extra-schedular consideration under 38 C.F.R. § 4.16(b), have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a May 2004 notice letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a March 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, the missing Dingess element of notice was addressed in the later-issued in a March 2006 communication, and the claim was thereafter readjudicated in May 2006.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA and private treatment and examination, and records from the Social Security Administration (SSA).  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In the May 2010 remand, the Board requested that the RO obtain a new signed release form for Dr. S. from the Veteran and then obtain all records of treatment.  Accordingly, the RO requested a new release form.  However, in reply, the Veteran submitted a copy of an old expired release form.  The RO advised him that a new form was required as they expire after 180 days.  Instead of submitting a new release form, the Veteran replied that Dr. S. has since retired and submitted a copy of an MRI report.  In this regard, the Board notes that VA's duty to assist is not a one-way street.  If a veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence, such as providing an authorization and consent form.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, it appears that the Veteran has indicated that records from Dr. S. are not available.  Accordingly, the Board finds that no further duty to assist in obtaining such records is required to comply with the May 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In the January 2011 remand, the Board requested that the RO obtain a medical opinion, following an examination if deemed necessary, as to whether the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  Accordingly, the Veteran was afforded a VA examination in March 2011 and the examiner provided an opinion that was substantially responsive to the Board's request.  See id.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

TDIU

On his June 2004 application for TDIU, the Veteran indicated that his service-connected low back disability prevented him from securing or following any substantially gainful occupation.  He also indicated that he last worked full-time in January 2004, as a technician, and became too disabled to work in March 2004.  He also noted that he had completed two years of college but had no other education or training prior to or since becoming too disabled to work.  

On July 2004 and September 2004 applications for a TDIU, the Veteran indicated that spondylosis, sciatica, and fibromyalgia prevented him from securing or following any substantially gainful occupation.  The Board observes that service connection for these disorders was denied by the RO in a December 2006 rating decision, and the Veteran did not appeal that determination.

An award of TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

In this case, the Veteran is service-connected for residuals of a compression fracture of L2 with nerve root involvement of both lower extremities (rated as 20 percent) and residuals of left heel injury (rated as 10 percent), for a combined evaluation of 30 percent.  Thus, he does not meet the above percentage standards of 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should be submitted to the VA Director of the Compensation and Pension Service for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  In such a submission, there should be a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

While the Board does not have the authority to grant a TDIU on an extra-schedular basis in the first instance, it may decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extra-schedular rating.  38 C.F.R. § 4.16(b).

While the Veteran has not worked full-time since January 2004, the record fails to show that his service-connected low back and left heel disabilities have been the cause of his inability to obtain and retain substantially gainful employment.  

A March 2004 VA treatment note reflects that he was laid off in January 2004 and was collecting unemployment benefits.  In a VA Form 21-4192 submitted in January 2005, his last employer indicated that employment had been terminated due to a lack of work and that no concessions had been made by reason of age or disability while the Veteran was working.  

SSA records reflect that the Veteran suffers from depression, anxiety, degenerative disc disease, and intractable pain, and indicate that the primary diagnosis for disability purposes was affective or mood disorder.  A June 2004 disability evaluation reflects his report that the depression made it difficult to maintain employment; diagnoses of spondylosis, depression, and history of chronic alcohol use; and an opinion that he would not have difficulty with work-related physical activities such as sitting or carrying and handling objects but may have difficulty standing, walking, and lifting.  A November 2004 physical residual functional capacity assessment reflects that he can occasionally lift and/or carry up to 20 pounds, frequently lift and/or carry up to 10 pounds, stand and/or walk for a total of about 6 hours in an 8-hour work day, sit for a total of about 6 hours in an 8-hour work day, push and/or pull without limitation of upper or lower extremities, and occasionally stoop and crouch, with a comment that the medical evidence of record does not support limitations to the extent alleged and the use of the cane is non-obligatory.  

A March 2011 VA examination report reflects a history of diabetes, back pain, mood disorder, and alcohol abuse.  The Veteran was diagnosed with intervertebral disc syndrome and residuals of ankle fracture.  The examiner opined that the best the Veteran could do is a sedentary job from a physical point of view due to his service-connected disabilities.  He further commented that the Veteran's excessive alcohol intake would affect his ability to find work and keep a job.

Initially, the Board acknowledges that the above VA examiner did not phrase the opinion exactly as requested, i.e., whether it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  However, the examiner provided an opinion that was nevertheless responsive to the request.  The examiner essentially opined that the Veteran's service-connected disabilities do not prevent him from securing and following a substantially gainful occupation.  As this conclusion was based on a review of the claims file and examination of the Veteran, it is of great probative value.  Moreover, there is no controverting medical opinion of record.  

Given the above evidence of record, the Board finds that the Veteran's service-connected low back and left heel disabilities do not prevent him from securing or following any substantially gainful occupation.  The record indicates that, despite his service-connected physical disabilities, he may perform sedentary work.  His ability to secure and follow employment appears to be most impacted by his nonservice-connected psychiatric disorder and alcohol abuse.  Indeed, in forming this conclusion, the Board has relied in part on the Veteran's own statements regarding his psychiatric symptoms and there affect on this ability to work.

In sum, the Board finds that the record fails to show that any of the Veteran's service-connected disabilities have caused him to be unable to obtain or retain substantially gainful employment.  

For these reasons, the Board concludes that the record evidence establishes that the Veteran's service-connected disabilities, alone, do not prevent him from securing or following a substantially gainful occupation, and as such he does not meet the criteria for a TDIU.  Moreover, there is no basis for referral of this case for extra-schedular consideration.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


